Exhibit SECURITIES EXCHANGE AGREEMENT THIS SECURITIES EXCHANGE AGREEMENT (hereinafter referred to as the “Agreement”), is entered into as of this 1st day of April, 2009 (the “Closing Date”), by and among A-PLUS INTERNATIONAL, LTD., a Nevadalimited liabilty company(“A-Plus”),UP-Tech Technology Co., Ltd, a company organized under the laws of the Republic of China (“UP-Tech”) and all of the equity holders of UP-Tech set forth on the signature page hereof (the “UP-Tech Shareholders”) collectively referred to as the “Parties” and individually as a “Party.”) W I T N E S S E T H WHEREAS, the Parties desire that A-PLUS acquire all of the issued and outstanding capitalization of UP-Tech from the UP-Tech Shareholders in exchange for an aggregate of approximately31.25% of the total outstanding shares of A-PLUS on a fully-diluted basis and UP-Tech will be a wholly-owned subsidiary of A-Plus. WHEREAS, the Parties intend that the transaction contemplated herein (the “Transaction”) qualify as a reorganization and tax-free exchange under Section 368(a) of the Internal Revenue Code of 1986, as amended. NOW THEREFORE, on the stated premises and for and in consideration of the foregoing recitals which are hereby incorporated by reference, the mutual covenants and agreements hereinafter set forth and the mutual benefits to the Parties to be derived herefrom and for other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, the Parties hereto agree as follows: ARTICLE I PLAN OF EXCHANGE 1.1The Exchange.Upon Closing (defined below), all of the UP-Tech Shares issued and outstanding immediately prior to the Closing Date shall be exchanged for the Exchange Shares. From and after the Closing Date, the UP-Tech Shareholders shall no longer own any stock ownership interest in UP-Tech, and the former Xodtec Shares shall represent the Exchange Shares issuable in exchange therefor pursuant to this Agreement. 1.2Closing. The closing (“Closing”) of the transactions contemplated by this Agreement shall occur as of the date hereof. 1.3Closing Events.Upon Closing, each of the respective Parties hereto shall execute, acknowledge, and deliver (or shall cause to be executed, acknowledged, and delivered) any and all stock certificates, membership certificates, officers’ certificates, opinions, financial statements, schedules, agreements, resolutions, rulings, or other instruments required by this Agreement to be so delivered hereunder together with such other items as may be reasonably requested by the Parties hereto and their respective legal counsel in order to effectuate or evidence the transactions contemplated hereby.The Closing may take place through the exchange of documents by fax, email and/or express courier.Upon Closing, the Exchange Shares shall be issued to the UP-Tech Shareholders as set forth in Schedule B attached hereto. ARTICLE
